Per curiam.

In this case the relator seeks a writ of prohibition to stay the operation of an injunction issued from the District Court enjoining the defendant, who is the relator herein, from interfering with one Fraser in the discharge of the duties of the office of State Game and Fish Commissioner, to which office both Fraser and the relator claimed to be entitled.
Subsequent to the issue of the injunction an action in quo warranto was begun in the District Court, and on the trial thereof it was determined that the relator herein was not entitled to the office, and judgment was entered accordingly. This court in cause No. 8348, entitled Shinn v. The People, ante, 149 Pac. 623, has recently affirmed the said judgment.
It having been thus determined that the relator has no right to the writ sought, the application is denied, and the petition is dismissed.

Denied and dismissed.